Citation Nr: 1115015	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from June 1997 to June 2001 and February 2003 to May 2004.  He had additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the April 2006 rating decision the appellant was also denied service connection for a mental disorder (unspecified) and bilateral knee condition.  He submitted a notice of disagreement with the decision in December 2006.  A statement of the case was issued in May 2007.  He submitted his VA Form 9 substantive appeal in June 2007.  We note that since the submission of the substantive appeal the appellant has been granted service connection for posttraumatic stress disorder and service connection for a bilateral knee disability.  As such, these issues are no longer before the Board.  


FINDING OF FACT

A low back disability is not shown by the record. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A low back disability is not proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in August 2005.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  We note that appropriate examinations have been conducted, and available service records and pertinent post service medical records have been obtained.  It is clear that the examiner conducted a clinical evaluation, considered the record and considered the statements of the appellant.  The examination report is adequate.

The Board notes that during the VA examination, the appellant referenced a chiropractor.  However, he did not reference the who, what and when, thus frustrating any attempt to identify whether there were relevant records.  Regardless, in light of the in-service and post-service normal clinical findings, we find that such records are not relevant and need not be obtained.  Here, we conclude that there is no disease, injury or disability.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Service Connection 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a) (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation concerning secondary service connection.  The revised regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes that since the Veteran's claim for service connection was filed in July 2005 the current version of 38 C.F.R. § 3.310 is not applicable to the claim.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The appellant has appealed the denial of service connection for a low back disability.  After review of the evidence, the Board finds against the claim.  

Service treatment records reveal that in February 2001 the appellant reported that he pulled a muscle in his back since his last medical assessment.  In the May 2001 examination, he denied recurrent back pain or any back injury.  Examination revealed normal findings for the spine, other musculoskeletal.  In a March 2004 post deployment evaluation, the appellant reported having back pain during the deployment.  He did not report current back problems at that time.  

The appellant filed a claim for service connection for a low back disability in July 2005.  In February 2007, the appellant claimed that his back problems were secondary to his knees.  He related the same in October 2007.  

In the November 2007 VA compensation and pension examination, it was noted that the appellant was employed as a heavy equipment operator.  He denied any traumatic spine injuries but reported that while in service he experienced discomfort in his low back lifting heavy objects.  He reported having flare ups of low back pain which occur approximately once a month, lasting for a week, and resolving with chiropractic manipulation.  Examination of the lumbar spine showed normal curvature.  There was no visible or palpable muscle spasm.  Range of motion actively, passively, and against resistence was intact and nonpainful to 90 degrees flexion, 30 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally.  X-rays of the spine were normal.  

A normal lumbar spine examination and x-ray was diagnosed.  There was insufficient clinical evidence at that time to warrant a diagnosis of a lumbar spine condition or residuals thereof.  The VA examiner stated that service treatment records were silent as to any low back symptoms and that he found insufficient clinical evidence to warrant a diagnosis of a lumbar spine condition or residuals thereof.  Consequently, he opined that the appellant's claimed low back condition was not related to his bilateral knee condition or to a spine injury while in service as there was no documented spine injuries.  

Based on review of the evidence, the Board finds that service connection for a low back disability is not warranted.  In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ."  38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Here, there is no persuasive evidence that the appellant has a low back disability.  Although the appellant has reported low back discomfort, the evidence is devoid of a showing of a low back disability, disease or injury.  At most, the evidence reveals complaints of low back pain/discomfort.  Moreover, examination in November 2007 diagnosed a normal lumbar spine examination and x-ray.  

The Board has considered that the appellant is competent to report symptoms such as pain and discomfort.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Board notes that the appellant has not identified or produced any evidence, medical or otherwise, that would tend to show current disease or injury.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to a disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the appellant's claim that his low back problems are related to his service connected knee disability.  As noted, at most, the evidence reveals complaints of low back pain and discomfort but no underlying pathology.  Accordingly, there is no showing of a low back disability, and therefore service connection on a secondary basis is also denied.  In the absence of proof of a disability, there can be no valid claim regardless of the theory (causation or aggravation) of entitlement.


The Board has noted the pleading to the effect that there is continuity of symptoms.  However, such lay statement is inconsistent with the normal service department records and the results of the VA examination disclosing no disease, injury or disability.  The lay evidence is far less probative and credible than the normal clinical findings prepared by skilled neutral professionals.

In sum, the preponderance of the evidence is against the claim for service connection for a low back disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a low back disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


